— An action was instituted in the Supreme Court, Suffolk County, by Evelyn Garfield to recover damages for personal injuries. Three months later an action was instituted in the City Court of the City of New York, New York County, by her husband, Gustave B. Garfield, for medical expenses and loss of services. The husband appeals from an order consolidating his action with his wife’s action. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.